DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Viola and Dietz is not prima facie obvious because  modification of Viola to include the cited elements from Dietz would require a substantial reconstruction of Viola, referring to the premise that “the combination of references is improper if the ‘suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.’ In re Ratti, 270 F 2d at 813,” (emphasis added by the Examiner). Applicant has provided no evidence to support this contention. We are instructed that “attorney’s arguments .. cannot take the place of evidence.” In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (citation omitted); see also In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (holding that lawyer arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. The Examiner disagrees that the proposed modification would require a substantial reconstruction of Viola, as one of ordinary skill in the art would find the proposed substitution of rotational-to-linear motion converters trivial. Applicant also argues that positioning the motor in Viola within the handle would require substantial modification of Viola’s handle and inner workings. Applicant has provided no evidence to support this contention. The Examiner disagrees and believes positioning the motor in Viola within the handle would not require substantial modification of Viola’s handle and inner workings. 
Additionally, the Examiner reminds Applicant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
 Without agreeing with Applicant’s premise that the proposed combination would require a substantial reconstruction and redesign of the elements shown in Viola, the Examiner notes that Applicant has not put forth an argument that the proposed combination of references would also require a change in the basic principle under which the Viola construction was designed to operate, and therefore Applicant has not made a case that supports their conclusion. Furthermore, the Examiner submits that the proposed combination would not require a change in the basic principle under which the Viola construction was designed to operate, as the principle of operation of the Viola construction is to convert rotational motion into linear motion of an element, and the combination with Dietz would have the same principle of operation of converting rotational motion into linear motion of an element. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claim 2 recites the limitation “wherein the torque converter is configured to rotate no more than 360 degrees in a continuous motion.” This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. This limitation is considered new matter.
	Claim 24 recites the limitation “wherein the elongate outer member is rotationally fixed.” This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. This limitation is considered new matter.
	Claim 3 is rejected by virtue of its dependence on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 7513877, hereinafter Viola, in view of US 2015/0119916, hereinafter Dietz, and US 2007/0068990, hereinafter Shelton.
Regarding claim 1, Viola teaches a biopsy needle device (tissue sampling device 10), comprising: an elongate outer member (cutter 42, distal end 46, proximal end 48) comprising a distal end configured to sever a tissue sample (distal end 46, col. 3, lines 16-22); an elongate inner member (needle 40, needle tip 152, tissue sample basket 154) disposed within the elongate outer member (Figs. 4A-4E) wherein the elongate inner member comprises a distal end configured to penetrate tissue (needle tip 152, col. 5, lines 43-45) and a notch (see Fig. 4C) configured to retain a tissue sample (basket 154, col. 5, lines 45-48); and an actuator (all of the structural elements in Viola that work together to move 42 over 40 read on the claimed “actuator.”  This would include, for example and without limitation, many of the structural elements labeled in Fig. 3, such as 76 and 94, and could also include some of the gears, drives shafts, and/or clutches shown in Fig 2) comprising a torque converter (cutter advance gear 94) configured such that a continuous motion of the actuator (Col. 4, lines 4-31) displaces the outer member over the inner member from a distal position to a proximal position to the distal position as the actuator is cocked and displaces the outer member over the inner member from the distal position to the proximal position to the distal position as the actuator is activated (Figs. 4B-4D, Col. 7, lines 22-29 and 34-40; Examiner’s note: this limitation contains functional language, and the prior art structure is inherently capable of performing the claimed functions. The cocking action as claimed is simply the displacement of the outer member over the inner member from the distal position to the proximal position and back to the distal position. The activating action as claimed is simply the displacement of the outer member over the inner member from the distal position to the proximal position and back to the distal position. The actuator of Viola can perform these functions, and the actuator of Viola can be said to be cocked and to be activated when these movements occur.)

However, Dietz teaches a biopsy needle device (ultrasonic surgical instrument 100) comprising an actuator (structural elements in Fig. 13) comprising a torque converter (Fig. 13, para [0097], second crank member 155’) configured such that a continuous motion of the torque converter in a first direction displaces a member from a distal position to a proximal position to the distal position as the actuator is cocked and a continuous motion of the torque converter in a second rotational direction displaces the member from the distal position to the proximal position to the distal position as the actuator is activated (continuous rotation of second crank member 155’ in either a clockwise or counterclockwise direction would displace a member attached to slide member 153’ from a distal position to a proximal position to the distal position, as the second crank member 155’ makes a full rotation, and from the distal position to the proximal position to the distal position, as the second crank member 155’ makes another full rotation in either the same direction or opposite direction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Viola such that torque converter is configured such that the continuous motion of the torque converter is in a first rotational direction and a second rotational direction, as taught by Dietz, as a simple substitution of one element (the rotational to linear motion converter of Dietz) for another (the rotational to linear motion converter of Viola) for the predictable result of converting rotational motion to linear motion.
	Viola and Dietz do not teach the actuator comprising a linear gear configured such that linear displacement of the linear gear is translated into rotational motion of the torque converter.
	However, Shelton teaches an actuator comprising a linear gear (rectangular plate 135 contains proximal gear rack segment 136 and distal gear rack segment 138) configured such that linear displacement of the linear gear is translated into rotational motion of a torque converter (Figs. 7-8, para 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Viola and Dietz such that the actuator comprises a linear gear configured such that linear displacement of the linear gear is translated into rotational motion of the torque converter, as taught by Shelton, as a simple substitution of one known element (the rectangular plate 135 of Shelton) for another (the function of electric motor 190’ of Dietz) to obtain the predictable result of generating rotational motion.
	Regarding claim 2, Viola, Dietz, and Shelton teach the biopsy needle device of claim 1, wherein the torque converter is configured to rotate no more than 360 degrees in a continuous motion (Shelton, Figs. 7-8, it can be seen that large spur gear 141 does not rotate more than 360 degrees in a continuous motion).
	Regarding claim 3, Viola, Dietz, and Shelton teach the biopsy needle device of claim 2, wherein a linkage member couples the torque converter to the outer member (Viola teaches a cutter advance shaft 96, spring clutch 98, lead nut 99, and first cutter gear 52, Col. 4 lines 4-26; alternatively, Dietz teaches slide member 153’ and first crank member 154’, para [0097]).
	Regarding claim 4, Viola, Dietz, and Shelton teach the biopsy needle device of claim 1, wherein the actuator further comprises a circular gear configured to mesh with the linear gear and coupled to the torque converter (Shelton, para [0085], small spur gear 139); wherein the torque converter is coupled to the elongate outer member (Viola teaches a cutter advance shaft 96, spring clutch 98, lead nut 99, and first cutter gear 52, Col. 4 lines 4-26; alternatively, Dietz teaches slide member 153’ and first crank member 154’, para [0097]).
	Regarding claim 5, Viola, Dietz, and Shelton teach the biopsy needle device of claim 1, wherein the elongate inner member (Viola, needle 40) comprises a tube (Viola, Col. 5, lines 36-41 and 46-49).

	Regarding claim 22, Viola, Dietz, and Shelton teach the biopsy needle device of claim 7, wherein the trigger further comprises a first hook configured to lock the linear gear in a cocked position (Shelton, para [0100], cam finger 304).
	Regarding claim 23, Viola, Dietz, and Shelton teach the biopsy needle device of claim 22, wherein the trigger further comprises a second hook configured to displace the first hook away from the linear gear (Shelton, para [0100], kick-out cam step 324).
	Regarding claim 24, Viola, Dietz, and Shelton teach the biopsy needle device of claim 1, wherein the elongate outer member is rotationally fixed (Dietz’s rotational-to-linear motion converter 150’, Fig. 13, is only capable of linear movement of the attached elongate member, and so Dietz’s elongate member is rotationally fixed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791